Notice of Pre-AIA  or AIA  Status
The present application, fil  ed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in reply to communication filed on . Claimed priority is granted from continuation of application 14721571, filed 05/26/2015, now U.S. Patent #9716755.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 13, and 19 are rejected under 35 U.S.C. 102 (2)(a) as being unpatentable by Rajan et al., US 20060206603 A1.
Rajan et al. disclose a method comprising: receiving a request for storage resources from an operating system level virtualization service (par. 0084); determining, among the plurality of storage systems (par. 0077); an implementation of the request from the operating system level virtualization service (par. 0084); and 
providing storage resources to the operating system level virtualization service in accordance with the implementation of the request from the operating system level virtualization service (see abstract, see also par. 0011, 0027, 043 and 0084).  
2. The method of claim 1 wherein the request for storage resources includes a request for one or more volumes that can be utilized by the operating system level virtualization service (0011, and 0027).
3. The method of claim 1 wherein the request for storage resources includes a request to implement one or more data security protocols for communications between the operating system level virtualization service and the storage resources (0045).  

7. The method of claim 1 wherein providing the storage resources to the operating system level virtualization service further comprises providing, by a primary storage system among the plurality of storage systems, the storage resources (par. 0027).  

13. An apparatus comprising a computer processor and a computer memory operatively coupled to the computer processor, where the computer memory includes computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: receiving a request for storage resources from an operating system level virtualization service(par. 0084);  determining, among the plurality of storage systems (par. 0077);  an implementation of the request from the operating system level virtualization service (par. 0084); and providing storage resources to the operating system level virtualization service in accordance with the implementation of the request from the operating system level virtualization service (see abstract, see also par. 0011, 0027, 043 and 0084).   

19. A computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of: receiving a request for storage resources from an operating system level virtualization service(par. 0084);  determining, among the plurality of storage systems (par. 0077);  an implementation of the request from the operating system level virtualization service (par. 0084); and providing storage resources to the operating system level virtualization service in accordance with the implementation of the request from the operating system level virtualization service (see abstract, see also par. 0011, 0027, 043 and 0084).    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 11102298 B1, claims 1-17 of US 11102298 B1, Claims 1-14 of US 10027757 B1, and claims 1-18 of US 9716755 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patents and the application claim receiving a request for storage resources from an operating system level virtualization service, determining an implementation of the request from the operating system level virtualization service; and providing storage resources to the operating system level virtualization service in accordance with the implementation of the request from the operating system level virtualization service. By this rationale, claim 1-20 of this application are rejected.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jude Jean-Gilles whose telephone number is 571-272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2459                                                                                                                                                                     
September 24, 2022